MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 11 2019, 9:59 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                         Curtis T. Hill, Jr.
Brownsburg, Indiana                                     Attorney General of Indiana
                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher Brown,                                      December 11, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1890
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Clayton A.
Appellee-Plaintiff.                                     Graham, Judge
                                                        Trial Court Cause No.
                                                        49G07-1904-CM-16609



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019             Page 1 of 6
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Christopher Brown (Brown), appeals his convictions for

      disorderly conduct, a Class B misdemeanor, Ind. Code § 35-45-1-3(a)(2); and

      resisting law enforcement, a Class A misdemeanor, I.C. § 35-44.1-3-1(a)(1).


[2]   We affirm.


                                                   ISSUE
[3]   Brown presents one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to support his

      conviction for disorderly conduct.


                      FACTS AND PROCEDURAL HISOTRY
[4]   On April 14, 2019, Indianapolis Police Officer William Bueckers (Officer

      Bueckers), working with the Special Event Team in downtown Indianapolis,

      was stationed outside Club Blu at the corner of South Meridian Street and

      Jackson Street. Around 2:30 a.m., prior to the bars closing, Officer Bueckers

      heard Brown make comments to several women outside Club Blu and noticed

      the women “were not happy.” (Transcript p. 47). Brown was loud “enough to

      draw [the officer’s] attention.” (Tr. p. 58). The officer was able to hear both of

      them because not many people were on Meridian Street “because of the rain.”

      (Tr. p. 58). As the officer approached, he heard Brown make sexually explicit

      remarks towards the women, use profanity, and state that he “wanted to fuck

      every one of them[.]” (Tr. p. 47). Attempting to defuse the situation, Officer


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019   Page 2 of 6
      Bueckers informed Brown that it was time for him to leave and walked him a

      little north of Meridian Street.


[5]   Approximately thirty minutes later, Officer Bueckers observed another

      disturbance in front of Club Blu and noticed that Brown had returned. Again,

      Brown was making sexually explicit statements towards the women and they

      “were really, really agitated this time.” (Tr. p. 48). Brown was “very loud,

      boisterous, yelling, screaming, ranting and raving.”(Tr. p. 77). Officer Bueckers

      escorted Brown down Meridian Street and onto Jackson Street. As the officer

      walked Brown away, Brown continued to make comments to the women.

      Upon entering Jackson Street, Officer Bueckers informed Brown that he was

      under arrest for disorderly conduct. Brown shook free from the officer’s grip

      and took off running. Ignoring the officer’s order to stop, Brown ran between

      two vehicles and took “a fighting pose by lifting his hands up.” (Tr. p. 50).

      Officer Bueckers gave Brown the taser warning, but because the taser “was not

      active,” Brown was able to continue fleeing. (Tr. p. 54).


[6]   After Brown continued running down Jackson Street, he jumped over a gated

      area outside another bar where he tripped over some tables and chairs. After

      Brown had fallen down, other officers attempted to subdue him. Brown

      continued to kick at the officers and refused to comply with commands to stop

      resisting and present his hands. Officer Bueckers successfully deployed his taser

      and the officers were able to place Brown in handcuffs.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019   Page 3 of 6
[7]   On April 30, 2019, the State filed an Information, charging Brown with

      disorderly conduct as a Class B misdemeanor, and two Counts of resisting law

      enforcement, Class A misdemeanors. On July 11, 2019, the trial court

      conducted a jury trial. At the close of the evidence, the jury found Brown guilty

      of disorderly conduct and one Count of resisting law enforcement. Because the

      jury was deadlocked on the second Count of resisting law enforcement, the

      State moved to dismiss the Count, which was granted by the trial court. On

      July 12, 2019, the trial court sentenced Brown to 365 days, with 357 days

      suspended, on the disorderly conduct charge and to 180 days, with 172 days

      suspended, on the resisting law enforcement charge, with sentences to run

      concurrent.


[8]   Brown now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[9]   Brown contends that the State failed to present sufficient evidence beyond a

      reasonable doubt to support his conviction for disorderly conduct. Our

      standard of review with regard to sufficiency claims is well-settled. In

      reviewing a sufficiency of the evidence claim, this court does not reweigh the

      evidence or judge the credibility of the witnesses. Clemons v. State, 987 N.E.2d
92, 95 (Ind. Ct. App. 2013). We consider only the evidence most favorable to

      the verdict and the reasonable inferences drawn therefrom and will affirm if the

      evidence and those inferences constitute substantial evidence of probative value

      to support the judgment. Id. Circumstantial evidence alone is sufficient to

      support a conviction. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016).
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019   Page 4 of 6
       Circumstantial evidence need not overcome every reasonable hypothesis of

       innocence. See Clemons, 987 N.E.2d at 95. Reversal is appropriate only when

       reasonable persons would not be able to form inferences as to each material

       element of the offense. Id.


[10]   To convict Brown of disorderly conduct as a Class B misdemeanor, the State

       was required to establish beyond a reasonable doubt that Brown, “recklessly,

       knowingly, or intentionally [made] unreasonable noise and continue[d] to do so

       after being asked to stop[.]” See I.C. § 35-45-1-3(a)(2). “[T]o support a

       conviction for disorderly conduct, the State must prove that the defendant

       produced decibels of sound that were too loud for the circumstances.” Johnson

       v. State, 719 N.E.2d 445, 448 (Ind. Ct. App. 1999) (emphasis omitted). Brown’s

       sole argument focuses on the “unreasonable noise” prong of the charge.

       Specifically, he claims that there is no evidence Brown was being any louder

       than anyone else in the area. We find his argument unavailing as it essentially

       requests us to reweigh the evidence of the case, which we are not allowed to do.

       See Clemons, 987 N.E.2d at 95.


[11]   Notwithstanding Brown’s argument, we find that the State carried its burden.

       The State presented evidence that Officer Beuckers was stationed near Club Blu

       on Meridian Street when Brown drew the officer’s attention by making loud

       comments to several women. At the time, it was raining and not many people

       were on the street. Upon approaching, Officer Beuckers noticed the women

       getting agitated and the officer told Brown to leave. When Brown returned

       approximately thirty minutes later, Brown again drew Officer Beuckers’

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019   Page 5 of 6
       attention by being “very loud, boisterous, yelling, screaming, ranting and

       raving.” (Tr. p. 77). He was making sexually explicit statements towards

       women and they “were really, really agitated this time.” (Tr. p. 48). See Hooks

       v. State, 660 N.E.2d 1076, 1077 (Ind. Ct. App. 1996) (“To sustain a conviction,

       the State must show that the complained-of speech infringed upon the right to

       peace and tranquility enjoyed by others.”), trans. denied. Based on the facts

       before us, we conclude that the State presented sufficient evidence to sustain

       Brown’s conviction as he was making unreasonable noise and disturbing the

       peace of several women on Meridian Street.


                                             CONCLUSION
[12]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support Brown’s conviction for disorderly

       conduct.


[13]   Affirmed.


[14]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1890 | December 11, 2019   Page 6 of 6